Name: Commission Implementing Regulation (EU) No 750/2014 of 10 July 2014 on protection measures in relation to porcine epidemic diarrhoea as regards the animal health requirements for the introduction into the Union of porcine animals Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  America;  agricultural policy;  health;  agricultural activity;  international trade;  means of agricultural production;  tariff policy
 Date Published: nan

 11.7.2014 EN Official Journal of the European Union L 203/91 COMMISSION IMPLEMENTING REGULATION (EU) No 750/2014 of 10 July 2014 on protection measures in relation to porcine epidemic diarrhoea as regards the animal health requirements for the introduction into the Union of porcine animals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (7) thereof, Whereas: (1) Directive 91/496/EEC provides, inter alia, that if a disease or any other phenomenon liable to present a serious threat to animal or human health occurs or spreads in the territory of a third country, or if any other serious animal health reason so warrants, the Commission, acting on its own initiative or at the request of a Member State, is permitted to adopt measures without delay, including special conditions in respect of animals coming from all or part of the third country concerned. (2) Commission Regulation (EU) No 206/2010 (2) lays down, inter alia, the veterinary certification requirements for the introduction into the Union of certain consignments of live animals. It provides that consignments of ungulates are to be introduced into the Union only if they comply with certain requirements and they are accompanied by the appropriate veterinary certificate, drawn up in accordance with the relevant model set out in Part 2 of Annex I to that Regulation. (3) The animal health requirements set out in the model veterinary certificates provide for guarantees regarding animal diseases which may endanger the Union animal health status. The fulfilment of such requirements is therefore essential in order to protect the Union from outbreaks of exotic diseases. (4) A notification by the United States to the World Organization for Animal Health (OIE) (3) shows that Novel Swine Enteric Coronavirus Disease caused by emerging porcine alphacoronaviruses including porcine epidemic diarrhoea virus and a new Porcine deltacoronavirus has emerged in North America. Canada informed the Commission about positive results of tests for the presence of the both the alpha and the deltacoronavirus carried out in Canadian pig holdings. (5) Porcine epidemic diarrhoea caused by the emerging alphacoronavirus and the new porcine deltacoronavirus may constitute a risk for the animal health status of the Union. It affects pigs and the clinical disease is more evident in piglets in which it has caused high percentages of mortalities. (6) Therefore it is necessary to review the animal health requirements for the entry of consignments of porcine animals into the Union from the areas in which the disease caused by these viruses is present in order to provide the necessary guarantees at the holding of origin and avoid the introduction of porcine epidemic diarrhoea caused by those viruses in the Union. (7) Due to the need to protect animal health in the Union and the serious threat posed by the introduction into the Union of live pigs for breeding and/or production the Commission should adopt provisional safeguard measures for consignments of those animals from affected third countries listed in Annex I to this Regulation. Accordingly, consignments of those animals should be accompanied by a health certificate in accordance with the model set out in Annex II to this Regulation which provides for specific guarantees in regard of porcine epidemic diarrhoea caused by the emerging alphacoronavirus and the new porcine deltacoronavirus (8) Due to the serious risk to animal health posed by those consignments, those provisional safeguard measures should enter into force on the day following that of the publication of this Regulation and apply for a period of 6 months. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from point (b) of Article 3 and Parts 1and 2 of Annex I to Regulation (EU) No 206/2010, consignments of live pigs for breeding and production, covered by the model veterinary certificate POR-X set out in that Annex, from third countries listed in Annex I to this Regulation, shall be accompanied by a veterinary certificate in accordance with the model set out in the Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 12 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 24.9.1991, p. 56. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (3) http://www.oie.int/wahis_2/public/wahid.php/Reviewreport/Review?page_refer=MapFullEventReport&reportid=15133 ANNEX I CA  Canada US  United States ANNEX II Model POR-X -PED